 EDS-IDAB. INC.19EDS-IDAB, Inc. and International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 12-CA-9147August 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on April 25, 1980, by Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union, andduly served on EDS-IDAB, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 12, issued a complaint on May 6, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 26,1980, following a Board election in Case 12-RC-5725, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April 8, 1980, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On May 19, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On June 4, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 10, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.I Official notice is taken of the record in the representation proceed-ing. Case 12-RC-5725, as the term "record" is defined in Secs. 10268and 102.69(g) of the Board's Rules and Regulations, Series 8, as amendedSee LTV Eherroystrem. Inc., h16 NLRB 938 (1967), enfd 388 F 2d 683(4th Cir. 1968); Golden .4gc Beverage Co., 167 NLRB 151 (1t67), enfd 415F.2d 26 (5th Cir 1969) Inlerwpc Co. '. Penl/), 269 F.Supp 573(D.C Va 1967); I/Fltel Corp. 164 NLRB 378 (1967), enfd 397 F 2d 91(7th Cir 1968) Sec 9(d) o the NLRA. a, amended251 NLRB No. 5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that it has refused to bargain with the Unionand, in effect, attacks the validity of the Board'scertification by denying that a majority of the em-ployees selected the Union in a free and uncoercedchoice and by denying that it violated Section8(a)(5) and (1) of the Act. In its response to theNotice To Show Cause, Respondent contends thatobjectionable conduct during the critical periodprior to the election had a material effect on theelection outcome, the election results do not repre-sent the employees' free choice, and, therefore, theelection should be set aside or a hearing held on itsobjections. The General Counsel contends that Re-spondent is raising issues which were or couldhave been raised in the representation proceedingand is precluded from relitigating them herein. Weagree with the General Counsel.Our review of the record herein, including therecord in Case 12-RC-5725, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on November1, 1979. The tally of ballots indicated that, of ap-proximately 86 eligible voters, 44 cast ballots for,and 37 against, the Union; there were 2 challengedballots, an insufficient number to affect the resultsof the election. On November 8, 1979, Respondentfiled objections to conduct affecting the results ofthe election.On December 18, 1979, the Regional Directorfor Region 12 issued his Report on Objections tothe Election in which he recommended that theBoard overrule Respondent's objections in their en-tirety, the request for hearing be denied, and theUnion be certified as the exclusive representative ofall employees in the bargaining unit set forth in theelection agreement. On January 7, 1980, Respond-ent filed exceptions to the Regional Director'sreport and essentially reiterated its objections andargued that the election should be set aside or, al-ternatively, that a hearing be held on the objec-tions. Thereafter, on March 26, 1980, the Boardissued a Decision and Certification of Representa-tive in which it adopted the Regional Director'sfindings and recommendations.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-EDS-IDA3, INC. 19 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have 1teen litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. TiHE. BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Flor-ida corporation, with its principal place of businessin Hialeah Gardens, Florida, has been engaged inthe manufacture of newspaper machinery. Duringthe 12 months preceding the issuance of the instantcomplaint, a representative period, Respondent, inthe course and conduct of its business, received atits Florida plant goods and materials valued inexcess of $50,000 directly from points located out-side the State of Florida.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THF I ABOR ORGANIZATION INVOI.VEDInternational Association of Machinists andAerospace Woikers, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR I.ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:2 See Pthurgh Plate (lua (Co, v X 1. R B. 3 1 IS 14h, Ih2 ( I'41}:Rules and Regulatonls of the loard. Ses 1()2.h7(1) and 102 bh(c).All regular full-time and part-time productionand maintenance employees, including me-chanics, welders, machinists, electricians andelectronic technicians, stock clerks, spare partsexpediter, quality control personnel, produc-tion control coordinator, and plant clerical em-ployees; excluding all office clerical employ-ees, professional employees, guards, watchmenand supervisors as defined in the Act.2. The certificationOn November 1, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 12, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on March26, 1980, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sR, fusalCommencing on or about March 31, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 8, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 8, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR I.ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce. EDS-IDAB, INC.21V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. EDS-IDAB, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All regular full-time and part-time productionand maintenance employees, including mechanics,welders, machinists, electricians and electronictechnicians, stock clerks, spare parts expediter,quality control personnel, production control coor-dinator, and plant clerical employees; excluding alloffice clerical employees, professional employees,guards, watchmen and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since March 26, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 8, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.EDS-IDAB, Inc., Hialeah Gardens, Florida, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Asso-ciation of Machinists and Aerospace Workers,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All regular full-time and part-time productionand maintenance employees, including me-chanics, welders, machinists, electricians andelectronic technicians, stock clerks, spare partsexpediter, quality control personnel, produc-tion control coordinator, and plant clerical em-ployees: excluding all office clerical employ-ees, professional employees, guards, watchmenand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Hialeah Gardens, Flor-ida, copies of the attached notice marked "Appen-EDS-DAB, INC. 21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDdix."3Copies of said notice, on forms provided bythe Regional Director for Region 12, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 12,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.: In the evenl that this Order is enforced h) a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Association of Machinistsand Aerospace Workers, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All regular full-time and part-time produc-tion and maintenance employees, includingmechanics, welders, machinists, electriciansand electronic technicians, stock clerks,spare parts expediter, quality control person-nel, production control coordinator, andplant clerical employees; excluding all officeclerical employees, professional employees,guards, watchmen and supervisors as de-fined in the Act.EDS-IDAB, INC.